OFFICE      OF THE   ATTORNEY GENERAL    OF TEXAS
                                   AUSTIN
QROVLR   SELLERS
ATTORNEY  GLNLRAL




 iionorable 3. R.       Allen
 County Attoraey
 HElarlltoIl county
 Iimi1toa,    Texas

 D68r~ Sir:’ ”
     ‘,




                      ta IA your letter,   that,       couatg    cotxls-
 sionors    of this count7 &h~sve been recelvlni;  $1200.00 per gear,
 but they rtxmon that     31xe,  their asseXmi.valuatLm       f”r last
 gem mo3 $0,450,003.30,       they should remwe, tkc $1800.00 per
 year, althou@     the population    of the county, la b&t 13,303,
 s~ace’logicnllg    the ansessed valuation     is the proper test.”

               Thi? above guotd    Act ,becnme effsctive  on April 5,
 1941.     According    to the 194;s' CG.?SI~, the only Cbunty ita ?!aXaS
Honorable    3. R. Allen,    page 2



 that would be affected         by the Act would PC tha county of
 Jasper.   Although there iwe several other counties              In the
 State of Tenon which toss very nearly the came population
 aa ‘hsper County, none of theae would benefit              by the act
 in question.      Thin Jeyctrtwrt       h&6 SsFentedly hsld Acts of
 this charactsr     urrconstltutlonhl      aa telcg   a locel  or special
.~EIUvlthln the potllbitlon           OS Section   56, Article  i’l1, of
 the ConstLtution.       Sea ti:uar,      at ai.   v. rll Paso Countg,
 (Sup.) 150 3. Y. (2il) 13i)O; Jameeon,. ct.al.           v. Smith, (Clv.
 App.) 161 3. W. (2dj 520; 0iY3 oplnlons Roe. o-3237 and
 O-3723 of this department which arc enclosed.

            la view of’the    uell estnbllshed      Une     3S nuthwlt&es,
ue hold   ths Act In question     uncmscitucicaal       far   the reason
that ic 1s a local l&w condemned bj’ our Constitution.                Hov-
ever, UC cotice    IQ your letter    that you- stete thet ths com-
missioners    of your county are recelvlng        only 4il2OO.OO per
year, though the assessed valuation         Sor last ye&r VW Eight
Million, F~uI’ fi~~Gr& C& Fifty Thousand Doll6~‘~ ($c,450,000).
It occurs to us thatArticle        2350, V.A.C.S.,      would psrmLt
a county ulth your valuation       to pay a salary      of $1400.00
per year to its coimniasloners.       k’e are sncloslng       our opln-
ion Ro. 0-b37d uhidh deals ulth that question.

             It is sincerely.    hopdd that our vleus       la the prea-
 ises   ~111 assist you vlth     your prcb,lems.
                                                   Very   truly   yours
                                            ATTORHEX
                                                   OZB?BAL OF TEXAS



                                                                  Assistant
EA:db

Enclosures